NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1878
                                       ___________

                       ALHAGI SULAYMAN SAMBA, Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                       ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A070-850-900)
                  Immigration Judge: Honorable Kuyomars Golparvar
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 28, 2020

              Before: JORDAN, MATEY and NYGAARD, Circuit Judges

                            (Opinion filed: January 11, 2021)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se petitioner Alhagi Samba petitions for review of a final order of removal and

the denial of his application for relief under the Convention Against Torture (CAT). For

the reasons detailed below, we will deny the petition.

       Samba is a citizen of The Gambia. He entered the United States in 1988, and then

overstayed his visa. In 2006, he was convicted in Pennsylvania state court of conspiring

to deliver marijuana and violating the corrupt-organizations statute. He was then charged

with being removable as an alien who had (1) remained in the United States for a longer

time than permitted, see 8 U.S.C. § 1227(a)(1)(B); (2) been convicted of a law relating to

a controlled substance, see id. § 1227(a)(2)(B)(i); and (3) been convicted of an

aggravated felony, see id. § 1227(a)(2)(A)(iii). Through counsel, Samba conceded

removability on the first two grounds, and the Immigration Judge (IJ) sustained the third.

Samba applied for asylum, withholding of removal, and CAT relief.

       At a hearing before an IJ, Samba testified in support of his applications. He said

that he is a member of the minority Jola tribe. The former president of The Gambia,

Yahya Jammeh, also a member of the Jola, was a brutal dictator. In 2016, Jammeh was

defeated in an election by Adama Barrow, a member of a different tribe. Samba claims

that this political transition has caused upheaval and increased discord between tribes,

and he fears that he will be tortured in The Gambia as a member of a minority tribe.

       In a thorough opinion, the IJ denied all relief to Samba. The IJ concluded that

Samba was ineligible for asylum and withholding of removal due to his aggravated

felony (which qualified as a particularly serious crime). The IJ also denied Samba’s CAT
                                             2
claim, finding that there was no evidence that he would be harmed or mistreated in The

Gambia or that the government would acquiesce to any torture. Samba appealed to the

Board of Immigration Appeals (BIA), which affirmed the IJ’s conclusions and dismissed

the appeal. Samba filed a petition for review to this Court.

       We have jurisdiction to review a final order of removal under 8 U.S.C.

§ 1252(a)(1). Because Samba is removable for having been convicted of an aggravated

felony, our jurisdiction is generally limited to questions of law and constitutional claims,

see id. § 1252(a)(2)(D), although we retain jurisdiction to review factual challenges to the

CAT decision, see Nasrallah v. Barr, 140 S. Ct. 1683, 1688 (2020). We review the

agency’s factual determinations under the substantial-evidence standard, such that “the

administrative findings of fact are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

       Samba argues first that the agency erred in concluding that he was not likely to be

tortured in The Gambia. We disagree. Samba was not harmed prior to leaving the

country, and he presented no evidence that he would be in danger if he returns. The State

Department’s Country Reports on Human Rights Practices for 2017 states that there had

been no incidents of government-sponsored killings, disappearances, or torture in the past

year. See A.R. at 262–63. Indeed, as the IJ accurately explained, “many individuals who

left the Gambia due to President Jammeh’s awful human rights record have been

returning to Gambia, and conditions have generally been improving since [P]resident

Jammeh has left.” Id. at 94. Thus, the record does not compel the conclusion that Samba
                                              3
would be harmed in The Gambia. See generally Guzman Orellana v. Att’y Gen., 956

F.3d 171, 181 (3d Cir. 2020) (explaining that “what is likely to happen to the petitioner if

removed” is a factual question).

       Samba also argues that the agency erred in concluding that the government would

not acquiesce to his torture. 1 See generally Quinteros v. Att’y Gen., 945 F.3d 772, 788

(3d Cir. 2019) (discussing acquiescence standard). Again, the record does not support his

contention. To reiterate, the State Department’s Report says that the new regime in The

Gambia has been dramatically improving conditions in the country and taking active

steps to respond to past abuses. While Samba refers to a newspaper article that reports

that the government has exacerbated tribal tensions through poor public relations and by

failing to balance the representation of tribal groups in the cabinet, the agency did not err

in concluding that this does not mean that the government would acquiesce to torture.

See generally Romero v. Att’y Gen., 972 F.3d 334, 343 (3d Cir. 2020); Myrie v. Att’y

Gen., 855 F.3d 509, 517–18 (3d Cir. 2017).

       Accordingly, we will deny the petition for review.




1
  Contrary to Samba’s argument that the “[t]he IJ never addressed whether [his] fear of
torture from non-government actors could carry his burden under CAT,” Br. at 5, the IJ
expressly ruled that the government would not acquiescence to any such torture, see A.R.
at 76; see also id. at 4 (BIA’s opinion stating that the record “does not establish that
people of his ethnicity are being frequently targeted for mistreatment rising to the level of
torture, or otherwise establish that he will more likely than not be singled out for torture
by any actor, for any reason, by or with the acquiescence of a government official”
(emphasis added)).
                                               4